Name: 2009/722/EC: Commission Decision of 29Ã September 2009 amending Decision 2003/324/EC as regards a derogation from the intra-species recycling ban for the feeding of certain fur animals in Latvia (notified under document C(2009) 5550)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  health;  natural environment;  environmental policy;  European Union law
 Date Published: 2009-09-30

 30.9.2009 EN Official Journal of the European Union L 257/38 COMMISSION DECISION of 29 September 2009 amending Decision 2003/324/EC as regards a derogation from the intra-species recycling ban for the feeding of certain fur animals in Latvia (notified under document C(2009) 5550) (Only the Estonian, Finnish, Latvian and Swedish texts are authentic) (2009/722/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Article 22(2) thereof, Whereas: (1) Article 22(1)(a) of Regulation (EC) No 1774/2002 provides for a prohibition on the feeding of a species with processed animal protein derived from animals of the same species. After consulting the appropriate scientific committee derogations may be granted from that rule in relation to fur animals. (2) Commission Decision 2003/324/EC of 12 May 2003 as regards a derogation from the intra-species recycling ban for fur animals under Regulation (EC) No 1774/2002 of the European Parliament and the Council (2) mentions the Member States which are authorised to make use of that derogation, the species which may be fed with processed animal protein derived from animals of the same species, and sets out the rules under which the feeding may take place. (3) Latvia has submitted a request for derogation on the intra-species recycling ban for fur animals and has submitted satisfactory information on the measures to be taken to ensure the control of risks to public and animal health. (4) Decision 2003/324/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/324/EC is amended as follows: (1) Article 1 is replaced by the following: Article 1 Derogation to Estonia, Latvia and Finland 1. Pursuant to Article 22(2) of Regulation (EC) No 1774/2002, a derogation is granted to Estonia, Latvia and Finland with regard to the feeding of the following fur animals with processed animal protein derived from the bodies or parts of bodies of animals of the same species: (a) foxes (Vulpes vulpes and Alopex lagopus); and (b) raccoon dogs (Nycteroites procynoides). 2. Pursuant to Article 22(2) of Regulation (EC) No 1774/2002, a derogation is granted to Estonia and Latvia with regard to the feeding of fur animals of the species American mink (Mustela vison) with processed animal protein derived from the bodies or parts of bodies of animals of the same species. (2) Article 5 is replaced by the following: Article 5 Compliance with this Decision Estonia, Latvia and Finland shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. (3) Article 7 is replaced by the following: Article 7 Addressees This Decision is addressed to the Republic of Estonia, the Republic of Latvia and the Republic of Finland. Article 2 This Decision is addressed to the Republic of Estonia, the Republic of Latvia and the Republic of Finland. Done at Brussels, 29 September 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. (2) OJ L 117, 13.5.2003, p. 37.